Citation Nr: 1817227	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-09 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher disability rating (currently rated as 50 percent disabling) for service-connected obstructive sleep apnea (OSA), with asthma and bilateral restless leg syndrome (RLS). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1983 to October 1983 and from December 2003 to June 2006, including service in Iraq. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a December 2008 rating decision, the RO determined that as a result of clear and unmistakable error (CUE), the Veteran had been assigned two separate disability ratings for OSA apnea with bilateral RLS and for asthma, and combined the separate disabilities into a single disability for rating purposes.  In the August 2009 rating decision, the RO continued a 50 percent disability rating for OSA with asthma and bilateral RLS.

In September 2015, the Board remanded this matter for further action, to include a VA examination.  The required actions were complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  The matter is now ready for appellate review. 

The Board recognizes that the September 2015 Board decision also remanded the Veteran's claim regarding the propriety of the reduction in the disability rating for service-connected asthma from 30 percent to noncompensable, as the result of combining two separate disability rating into a single rating, so that the RO could provide the Veteran with a SOC.  The RO issued a SOC in November 2017, but the Veteran did not perfect an appeal with regard to this issue.  As such, it is not before the Board.



FINDING OF FACT

The Veteran's service-connected obstructive sleep apnea with asthma and bilateral restless leg syndrome was manifested by use of a CPAP machine, daily medication for asthma, and pulmonary function test values no lower than pre-bronchodilator FVC of 86 percent; FEV-1 of 73 percent; and FEV-1/FVC of 66 percent; but did not result in chronic respiratory failure with carbon dioxide retention or cor pulmonale, required tracheotomy, FEV-1 or FEV-1/FVC less than 55 percent, at least monthly visits to a physician for required care of exacerbations, intermittent (at least three times per year) courses of systemic (oral or parenteral) corticosteroids, or more than one asthma attack per week with episodes of respiratory failure.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for obstructive sleep apnea with asthma and bilateral restless leg syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.96, 4.97, Diagnostic Code (DC) 6602-6847 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in June 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded VA examinations in July 2009, December 2009, and October 2016; the reports of which have been associated with the claims file.  The VA examinations and opinions are thorough and adequate and provide a sound basis upon which to base a decision with regard to the claim being decided herein.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his claimed disorders.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, efforts were made to obtain additional treatment records and VA examinations with opinions were conducted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Therefore, the Board will proceed with an adjudication of this appeal.

Neither the Veteran nor his representative has raised any further issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In sum, there is no indication of additional notice or evidence that would be reasonably likely to assist the Veteran in substantiating the current claim.

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id.  Staged ratings are appropriate for an increased rating claim or in the adjudication of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  

The Board must assess the competency, credibility and probative weight of the relevant evidence; both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).  

Analysis

The Veteran contends that a higher rating is warranted for his service connected obstructive sleep apnea with asthma and bilateral restless leg syndrome.

By way of history, service connection for obstructive sleep apnea was granted and rated as 50 percent disabling while service connection for asthma was also granted rated as 30 percent disabling, effective June 9, 2006.  As noted previously, in a December 2008 rating decision, the RO combined the separate disability ratings into a single disability for rating purposes.

Specifically, the Veteran disagreed with the decision to combine the rating for his service connected asthma and OSA.  Although the Veteran did not perfect the appeal regarding the propriety of the reduction in the disability rating for service-connected asthma from 30 percent to noncompensable, the increased rating claim regarding his service-connected OSA with asthma and bilateral RLS remains on appeal.  The Veteran's service-connected condition is rated pursuant to DC 6602-6847.  In this regard, pursuant to 38 C.F.R. § 4.96(a), ratings under DCs 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Rather, a single rating will be assigned under the DC which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  See also 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under DC 6602, a 100 percent rating is assigned for asthma manifested by Forced Expiratory Volume (FEV-1) less than 40-percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  A 60 percent rating is assigned for asthma manifested by FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 30 percent rating is assigned for asthma manifested by FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication. 

Under DC 6847, a 100 percent rating is assigned for sleep apnea syndromes that result in chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy. A 50 percent rating is warranted where sleep apnea syndromes require the use of breathing assistance device such as continuous airway pressure (CPAP) machine. A 30 percent rating is assigned for sleep apnea syndromes that result in persistent day-time hypersomnolence. A noncompensable rating is warranted where sleep apnea syndromes are asymptomatic but there is documented sleep disorder breathing.

The Veteran was afforded a VA examination in June 2009.  The examiner indicated that the Veteran had asthma, and shortness of breath at rest; however, he did not have hemoptysis, a productive cough, or orthopnea.  The Veteran also was not found to contact infections easily.  At that time, treatment included Asmanex, Albuterol, and Flunisolide.  However, he did not require outpatient oxygen therapy.

Examination of the lungs revealed normal findings.  Upon pulmonary function testing, the Veteran's FVC was 112 percent; FEV-1 was 102 percent; and FEV-1/FVC was 74 percent, prebronchodilator; and FVC was 116 percent; FEV-1 was 108 percent, and FEV-1/FVC was 77 percent, postbronchodilator.  The examiner further noted that the subjective factor was dyspnea and the objective factor was inhaler use.  The Veteran did not have complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.  The Veteran reported functional impairment of decreased activity and it was further noted that the effects of the Veteran's asthma on his usual occupation and daily activity was mild.

In a December 2009 VA examination, the examiner described the Veteran's restless leg syndrome occurring intermittently, as often as 6 nights a week with each occurrence lasting 2 hours.  The examiner also noted that there was no tingling, numbness, pain, anesthesia, weakness, or paralysis of the affected parts.  Functional impairment was reported to be decreased activity.  Although the examiner noted that due to nerve disease, there is abnormal sensation and the Veteran feels the need to shake legs vigorously; neurological examination of the lower extremities revealed that motor and sensory function were within normal limits, lower extremity reflexes were 2+, and peripheral nerve involvement was not evidenced during examination.

Regarding his sleep apnea, the Veteran reported trouble staying awake during the daytime, lack of concentration, daytime fatigue.  Treatment included continuous airway pressure machine.  The examiner noted that the effect of the condition on the Veteran's usual occupation and daily activity was mild.  

According to a March 2014 VA treatment report, the Veteran reported that he was not using CPAP, has seasonal nasal congestion, likes to sleep on his stomach, and is sleepy and has witnessed snoring and pauses.  However, he denied symptoms of restless leg syndrome or cataplexy.  The Veteran also stated that he hadn't been taking his daily steroid on a regular basis.  Although he experiences some cough, he reported feeling okay overall.  

The Veteran underwent additional VA examination in October 2016.  Regarding sleep disturbance, the examiner reported that the Veteran has hypersomnolence and/or daytime sleep attacks, persistent daytime hypersomnolence, and sleep apnea requiring the uses of breathing assistance device such as CPAP.  It was noted that the Veteran has been prescribed CPAP equipment which is "required," although he has not been compliant with it.

The examiner included the results of the Veteran's March 2006 sleep study which showed AHI (average number of episodes of apnea and hypopnea) of 10.4 events per hour and RDI (average number of respiratory disturbances) of 13.3 events per hour.  Periodic limb movement index was 43.4 events per hour and periodic limb movement arousal index was 8.9 events per hour.  A subsequent titration study indicated that snoring was controlled at 12 cm which also controlled sleep disordered breathing and was considered optimal CPAP pressure.  Periodic limb movements were still present, but not disruptive of sleep.  PLM (periodic limb movement) index was 34.1 events per hour.

No other findings, signs, or symptoms attributable to sleep apnea were noted.  The examiner noted no functional effects from the Veteran's sleep apnea that would impact his ability to work.

Regarding the Veteran's RLS, he reported having symptoms two to four times per week.  He has not been given medication to treat the symptoms as he does not consider them to be a problem.  The examiner exclaimed that restless leg syndrome is a central nervous system condition, not a condition affecting the peripheral nerves.  The Veteran underwent a separate peripheral nerve examination wherein he was noted to have carpal tunnel syndrome of his wrists, but the examiner specifically stated that there is no peripheral nerve condition affecting the lower limbs.  The examiner opined that although individuals with restless leg syndrome have a higher incidence of neuropathy, restless leg syndrome is a disorder of the central nervous system that does not affect the peripheral nerves.  He further stated that although it was stated in previous examinations that restless legs syndrome affected this individual's peripheral nerves, this was in error.

Regarding asthma, the Veteran reported shortness of breath and constriction in his chest.  He reported using albuterol as needed and having an inhaled steroid which he has not taken.  The examiner remarked that the Veteran's respiratory condition does not require the use of oral or parenteral corticosteroid medications.  His condition does not require the use of oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The Veteran denied any asthma attacks with episodes of respiratory failure in the past 12 months and endorsed physician visits for required care of exacerbations less frequently than monthly.

Pulmonary function testing done in October 2016 showed prebronchodilator values for FVC of 86 percent, FEV-1 of 73 percent, and FEV-1/FVC of 66 percent.  Postbronchodilator values included FVC of 98 percent; FEV-1 of 91 percent; and FEV-1/FVC of 71 percent.  The examiner further noted that the Veteran's respiratory condition did not impact his ability to work.

Upon review of the Veteran's claims file, Veteran is not entitled to a higher rating, as his sleep apnea has not been characterized by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or required tracheostomy.  Nor, in accordance with the criteria of DC 6602, has his asthma been characterized by FEV-1 or FEV-1/FVC was lower than 55 percent predicted.  The examinations also show that the Veteran does not require the use of intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids control his asthma, require monthly visits to a physician to treat exacerbations, or have episodes of respiratory failure.  

Therefore, while asthma and OSA are present, 38 C.F.R. § 4.96 (a) prohibits the assignment of separate ratings.  38 C.F.R. § 4.96 (a); See also Urban v. Shulkin, 29 Vet. App. 82 (2017) (finding that a single disability rating is warranted for service-connected asthma and sleep apnea).  Rather, the conditions will be rated under the predominant disability, which, during the appeal period has been sleep apnea as it is more severe, and elevation to the next higher evaluation will only be warranted when the severity of the overall disability warrants such evaluation.  In the instant case, the Board finds that such requirement is not met.  Specifically, the Veteran's sleep apnea was manifested by the use of a CPAP machine, which is consistent with the current 50 percent rating.  However, although his asthma required daily inhalational medication, he experienced pulmonary function impairment consistent with no more than a 30 percent rating, which suggests that such impairment is not severe.  Consequently, the Board finds that the overall severity of the Veteran's disabilities does not warrant elevation to the next higher rating under either DC 6847 or 6602.

Further, while the Veteran has been prescribed medicine to treat asthma symptoms, the Board notes that the rating criteria for asthma specifically contemplates the use of medication to ameliorate symptoms, and has assigned a rating in accordance with the use of medications as contemplated by the diagnostic code. Cf. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), ("[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication . . . the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication"); see also McCarroll v. McDonald, 28 Vet. App. 26 (2016) (the Board did not err in failing to discount the ameliorative effects of blood pressure medication as the plain language of DC 7101 contemplates the effects of medications). 

Although the Veteran has restless leg syndrome, the overall evidence suggests that symptoms of restless leg have not resulted in disability (impairment) or rise to a compensable level separate and apart from features of the Veteran's service-connected obstructive sleep apnea.  As noted above, the October 2016 VA examiner determined that any previous examination indication that restless legs syndrome affected the Veteran's peripheral nerves was in error.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 50 percent for obstructive sleep apnea with asthma and bilateral restless leg syndrome is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


